Citation Nr: 0115383	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-24 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right foot disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1995 
to January 1999.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision from the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and initial 10 percent 
evaluations for right foot and left foot disabilities.  The 
veteran now resides in the jurisdiction of the Phoenix, 
Arizona VARO.  

In his December 1999 appeal, the veteran requested a central 
office hearing before the Board in Washington, D.C.  See 
38 C.F.R. § 20.700(a) (2000).  In December 2000, however, the 
veteran's representative stated that the veteran now desired 
to cancel the scheduled February 2001 hearing.  See 38 C.F.R. 
§ 20.702(e) (2000).  Because the veteran consented to 
cancellation of his hearing, this matter is now before the 
Board for appellate review.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Because the effect of the veteran's disability upon his 
employability is key to the analysis of entitlement to an 
increased rating, this case must be remanded to obtain the 
veteran's employment history and a current VA examination.  
The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

The VA has a duty to assist the veteran in obtaining 
employment records to determine his work status.  The record 
does not show how many hours he has worked or how much income 
he has earned since 1998.  The record also shows very little 
work history because the veteran entered service soon after 
graduation from high school.  In service, an October 1998 
medical evaluation board determined that the veteran was 
limited in working as a tank system mechanic because he had 
pain climbing in and out of tanks.  In his December 1999 
appeal, the veteran indicated that severe pain in his toes 
limited physical activities and forced him to make lifestyle 
changes.  Under 38 C.F.R. § 4.16(a) (2000), marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  Id.  The 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  Nothing precludes the Secretary from 
providing such other assistance under subsection (a) to a 
claimant in substantiating a claim as the Secretary considers 
appropriate.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).   

The VA has a duty to assist the veteran in obtaining a VA 
examination.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  A VA examination is necessary to 
determine the current level of impairment attributable to the 
veteran's feet disabilities because the last VA examination 
took place over two years ago, in December 1998, and did not 
provide a full description of the effects of the disabilities 
upon his ordinary activity, whether pain could significantly 
limit functional ability during flare-ups or when the feet 
are used repeatedly over a period of time, loss of range of 
motion portrayed in terms of the degrees of additional range 
of motion loss due to pain on use or during flare-ups, as 
well as many of the other matters listed below in Item 3.  To 
constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  If a diagnosis is not supported by 
the finding on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2000).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of all employment since 
1998.  After securing any necessary 
authorizations or releases, the RO should 
request and associate with the claims 
file the veteran's employment records 
since 1998 from the veteran's 
employer(s).  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for feet disabilities since 
1998.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, which have not been previously 
been secured.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his feet disabilities.  
Any further indicated special studies 
should be conducted.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
employment and medical history since 
1998.  

The examiner should then offer a medical 
opinion as to: a) a full description of 
the effects of each of the right foot and 
left foot disabilities upon the veteran's 
ordinary activity; b) whether pain could 
significantly limit functional ability 
during flare-ups or when the right foot 
and left foot are used repeatedly over a 
period of time; c) loss of range of 
motion of the right foot and left foot 
portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups; and d) 
if present, note crepitation, less or 
more movement than normal, weakened 
movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for initial 
ratings in excess of 10 percent for right 
foot and left foot disabilities based 
upon the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




